Citation Nr: 1230939	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In an October 2005 decision, the Board denied service connection for flat feet.  The Veteran appealed the Board's October 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2006 order, vacated the Board's October 2005 decision, and remanded the case for readjudication consistent with the joint motion for remand.  In January 2007, the Board again denied service connection for flat feet.  The Veteran appealed the Board's decision to the Court, which in an April 2008 order, vacated the Board's January 2007 decision and remanded the case for readjudication consistent with the joint motion for remand. In December 2008, the Board remanded the case for further development.  After the requested development was completed and the case returned, the Board again denied service connection for flat feet in a May 2009 decision.  The Veteran appealed the Board's May 2009 decision to the Court, which in a May 2010 order, vacated the Board's decision and remanded the case for readjudication consistent with the joint motion for remand.  In an October 2010 decision, the Board again denied service connection for flat feet.  The Veteran appealed the Board's October 2010 decision to the Court which in a March 2012 order, vacated the Board's decision consistent with the joint motion for remand.  The case has been returned to the Board for review.

A hearing was held on June 17, 2004, in Chicago, Illinois, before Charles E. Hogeboom.  A transcript of the hearing is in the claims file.





FINDINGS OF FACT

1.  The Veteran's congenital bilateral pes planus was noted on the enlistment report of medical examination.

2.  The medical evidence is in equipoise as to whether the Veteran's congenital bilateral pes planus was aggravated by active service.    


CONCLUSION OF LAW

Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for bilateral pes planus is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.      § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran and his representative contend that his preexisting bilateral pes planus was aggravated by his service.  He notes that his condition was asymptomatic at the time of his entrance examination, but that he developed severe symptomatology that resulted in his discharge from service.

A review of the evidence of record shows that, while the Veteran denied any foot trouble in an October 1974 report of medical history, the accompanying enlistment medical examination report shows that clinical evaluation of the feet revealed asymptomatic second degree pes planus.  Therefore, the evidence shows that the Veteran had preexisting bilateral pes planus prior to his period of military service and the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In the alternative, the Board notes that the medical evidence of record, including service treatment records and post-service medical opinions and examination reports, show that the Veteran's pes planus is a congenital defect, and "[t]he presumption of soundness does not . . . apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. § 1110 and 1111."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see 38 C.F.R. § 3.303(d) (2010); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

As the Veteran's bilateral pes planus preexisted his induction into active duty, the Board must next address whether this disability increased in severity or was aggravated during his period of active service.  38 U.S.C.A. § 1153.  First, the Board acknowledges that a congenital "defect" is not a disability for VA purposes cannot be service connected, with a limited exception for evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  VA's General Counsel (GC) has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This GC opinion concluded that a defect differed from a disease in that a defect is "more or less static in nature while a disease is capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.  The Veteran's bilateral pes planus has been characterized as a congenital defect by the March 2005 VA medical opinion.  However, both the March 2005 June 2010 VHA opinions explained that congenital pes planus can progress over time and worsen with age.  As the medical evidence indicates that the Veteran's disorder is a condition that can worsen over time (as opposed to the GC opinion that a "defect" is generally static in nature) the Board finds that the more appropriate question in this case is whether the Veteran's congenital bilateral pes planus was aggravated by active service. 

As noted, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2011).  The presumption of aggravation applies only when preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Further still, the presumption of aggravation does not attach even where the preexisting disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Only if a veteran shows a chronic worsening of his preexisting disability during his service would the presumption of aggravation apply and, in turn, require the Board to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.

At the time of his October 1974 enlistment examination, the Veteran's physical profile was noted to be "1" with regard to the lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Service treatment records show that the Veteran sought treatment for foot complaints on three occasions in January 1976.  He reported that he had had pain in both feet for the past month, with extreme pain on standing, walking and running.  X-ray studies showed bilateral pes planus.  A January podiatry consultation examination revealed rigid flat feet with pain in the arches.  The podiatrist concluded that there was no effective treatment for the Veteran's disability.  In February 1976, a Medical Board determined that the Veteran had severe, symptomatic, congenital flat feet, a condition that had not responded to treatment and was interfering with his ability to perform his duties.  The Medical Board therefore recommended discharge from service.  A February 1976 Physical Profile Record report determined that the Veteran was not medically qualified for duty due to severe, symptomatic congenital flat feet.  A box on the form was check marked indicating that the condition was permanent.  The Veteran was assigned a P-3, reflecting that "the condition pertains to physical capacity and stamina and that the individual suffers from a medical condition or physical defect that demands particular assignment restrictions."  The February 1976 Medical Board Proceedings notes that the Veteran was unfit for service due to severe, symptomatic bilateral pes planus.  This document further notes that the Veteran's pes planus had existed prior to service (indeed had existed since the Veteran's birth), and had not been aggravated by active duty.  At the Veteran's February 1976 military separation medical examination, the examiner diagnosed bilateral pes planus, severe, symptomatic.

The Board notes that there is no objective treatment for the Veteran's feet until August 2002, approximately 26 years after his separation from active service.  However, the Veteran is competent to describe his symptoms of pain in his feet since active service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran is credible with respect to his statements of continued pain.  Although he was not treated for his pain for more than 20 years after service, the Board finds that this absence in treatment is not sufficient to question the Veteran's credibility especially in light of his severe pain upon separation from active service.  

With regard to the medical evidence addressing this matter, the March 2005 VHA opinion noted that the Veteran's condition became symptomatic while taking part in training exercises such as running and hiking during active service.  The physician opined that the Veteran experienced a symptomatic flare-up of his congenital pes planus.  However, the physician also explained that congenital pes planus can naturally progress and worsen over time and due to the aging process.  The June 2010 VHA opinion explained that the Veteran had a symptomatic flare-up of his preexisting condition.  However, there was no indication of any fracture, dislocation or severe degenerative debilitating arthritis, which would cause permanent or significant exacerbated disability post-discharge.  Again, the physician opined that there was a symptomatic flare-up and normal natural progression of the pes planus ensued.  The physician opined that it was unlikely that the pes planus was significantly or permanently worsened secondary to military service as the condition was not documented until 2001.  However, the Board notes that the June 2010 VHA physician partly based the opinion on the fact that the Veteran did not receive treatment for his feet for many years after separation from active service.  The physician did not appear to take into account the Veteran's competent and credible statements regarding his chronic pain since service.  

On the other hand, the July 2003 addendum to the October 2002 VA orthopedic examination provided favorable evidence.  The examiner noted that the Veteran had severe, symptomatic, bilateral pes planus on discharge in 1976.  Because he did not know the Veteran's level of disability or pain prior to service, the examiner indicated that it would be his opinion that "in some way the service aggravated his feet and may have aggravated his pre-service condition to some degree." Nevertheless he also explained that, traditionally, the degree to which pes planus could be aggravated by ambulation, running, hiking, or even the most intensive physical exertion would be limited and certainly would not produce severe long-term disability.  He concluded that the Veteran's flat feet became more symptomatic, or more specifically, caused more foot pain, during service than the Veteran experienced prior to service.  

In this case, the Board finds that the presumption of aggravation applies.  Here, the evidence shows that the Veteran's disorder increased in severity during active service.  When entering service, his physical profile was noted to be "1" with regard to the lower extremities.  A few years into his period of active service, the Veteran complained of severe pain in his feet.  A February 1976 Physical Profile Record report determined that the Veteran was not medically qualified for duty due to severe, symptomatic congenital flat feet.  The Veteran was assigned a P-3, reflecting that "the condition pertains to physical capacity and stamina and that the individual suffers from a medical condition or physical defect that demands particular assignment restrictions."  The Board recognizes that the March 2005 and June 2010 VHA opinions determined that the increase in severity of the bilateral pes planus was merely a flare-up and not permanent.  However, the Veteran has disputed this characterization and stated that his bilateral pes planus did not have a temporary flare-up but that his severe pain continued until the present time - suggesting a permanent and not temporary increase in disability.  The VHA opinions did not discuss the Veteran's competent and credible statements regarding his chronic pain.  Although there is no objective treatment for his foot pain until more than 20 years after service, absence in treatment, alone, does not render the Veteran's reports of symptoms as incredible.  The June 2003 addendum opinion supports that the Veteran's bilateral pes planus was aggravated by active service by noting that the flat feet became more symptomatic during service than what the Veteran experienced prior to active service.  The Board notes that the examiner qualified the opinion by noting that the degree to which pes planus could be aggravated by ambulation, running, hiking, or even the most intensive physical exertion would be limited and not produce a severe long-term disability.  However, the question is not whether the aggravation resulted in a "severe" long term disability, but whether the preexisting bilateral pes planus was aggravated by active service.  Thus, in light of the above, the Board concludes that in this case that the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral pes planus increased in severity during active service and the presumption of aggravation applies.  The Board cannot rebut the presumption of aggravation in this case as the evidence cannot be said to be clear and unmistakable that the disorder was not aggravated by active service.  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral pes planus (flat feet) is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


